DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney of Record, Mr. Quan Nguyen (Reg. 46,957) on August 2, 2022.
The application has been amended as follows:
IN THE CLAIMS:
Claim 1 has been amended as follows:
1. A system for passive wireless ionic sensing, the system comprising: 
a. a tube-type sample container (108); 
b. a sample cap (100) for the tube-type sample container (108), the sample cap comprising: 
i. a cap body (102), configured to fit over an opening of the tube-type sample container (108); 
ii. a printed circuit board (PCB) (104), integrated with the cap body (102), the PCB comprising a planar solenoid antenna configured to act as an inductive power receiver, wherein the planar solenoid antenna wrapped around the interior of the sample cap, the PCB comprising a passive wireless transmitter;
 iii. one or more ionic sensors (106) coupled to the PCB; 
c. a processor operatively coupled to the PCB; and 
d. a memory unit operatively coupled to the processor, said memory unit configured to store digitally encoded instructions that, when executed by the processor causes the processor to perform operations comprising: 
i. supplying power to the one or more ionic sensors, said power being generated by inductive coupling with the planar solenoid antenna; 
ii. receiving a signal from the one or more ionic sensors; and 
iii. transmitting the signal via the passive wireless transmitter.

Claim 19 has been amended as follows:
19. A method for continuous wireless ionic sensing of a chemical solution in a tube-type sample container (108), the method comprising: 
a. providing a sample cap (100). the sample cap comprising: 
i. a cap body (102), configured to fit over an opening of the tube-type sample container (108); 
ii. a printed circuit board (PCB) (104), integrated with the cap body (102), the PCB (104) comprising a planar solenoid antenna configured to act as an inductive power receiver, wherein the planar solenoid antenna wrapped around the interior of the sample cap, the PCB (104) comprising a passive wireless transmitter; 
iii. one or more ionic sensors (106) coupled to the PCB (104); 
b. affixing the sample cap (100) to the tube-type sample container (108), such that the Reltrence No.: 2019-383-2. Cl 19.26 NP Inventor's last name: Cao et. al. Iocument late: September 4. 2020one or more ionic sensors (106) are in contact with the solution; 
c. providing a base station configured to power the sample cap (100) and to monitor the sample container (108); 
d. placing the capped sample container (108) in proximity to the base station; 
e. wirelessly powering the one or more ionic sensors (106) via resonant inductive coupling to the base station; 
f. transmitting an output signal from the PCB (104); and 
g. receiving the output signal via the base station.

Claims 14-18 have been canceled.

Allowable Subject Matter
Claims 1-13 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts to the claimed subject are Fracchia (9,729,182) and Potyrailo (2009/0210169).  Fracchia discloses a platform for context-aware experimentation includes a housing for one or more sensors for obtaining data pertaining to an on-going experiment, a communications subsystem for transmitting data obtained by the sensors, and a microcontroller for receiving data from the sensors, providing it to the communications subsystem, and possibly controlling the sensors. The housing may be a tube, which may be configured to hold a sample and may have a cap, or a waterproof package, which may have an opening to admit at least part of a sample. The platform may include a power source. The platform may include a computer processor, located outside the housing, for analyzing the data obtained by the sensors, determining the experimental context in which the sensors are operating and/or which experimental step in a protocol is being performed, and/or reminding users of required parameters for the steps in the protocol (See figs. 1A, 1B, 5-8 and col. 2 lines 20-39, col. 4 lines 11-43) and Potyrailo discloses a device and a method for detecting contaminants in a liquid is provided. The method can include filling at least a portion of a sample container interior chamber with a liquid sample and submerging a sensor probe of a hand-held portable sensing device in a liquid sample. The method can additionally include sensing an electrical conductivity of the liquid sample utilizing at least one conductivity sensor and automatically selecting a particular one of a plurality of contaminant concentration detection (CCD) algorithms based on the sensed conductivity. The method can further include setting a sensitivity of at least one ionic species sensor to a sensitivity level particular to the selected CCD algorithm and sensing non-desired contaminants in the liquid sample utilizing the at least one ionic species sensor. A concentration of the non-desired contaminant in the liquid sample is then determined in accordance with the selected CCD algorithm (See figs. 1-5 and paragraph [0017]).  However, none of cited prior arts of record, alone or in combination, suggests or discloses a method and a system for passive wireless ionic sensing, the system comprising: 
a. a tube-type sample container (108); 
b. a sample cap (100) for the tube-type sample container (108), the sample cap comprising: 
i. a cap body (102), configured to fit over an opening of the tube-type sample container (108); 
ii. a printed circuit board (PCB) (104), integrated with the cap body (102), the PCB comprising a planar solenoid antenna configured to act as an inductive power receiver, wherein the planar solenoid antenna wrapped around the interior of the sample cap, the PCB comprising a passive wireless transmitter;
 iii. one or more ionic sensors (106) coupled to the PCB; 
c. a processor operatively coupled to the PCB; and 
d. a memory unit operatively coupled to the processor, said memory unit configured to store digitally encoded instructions that, when executed by the processor causes the processor to perform operations comprising: 
i. supplying power to the one or more ionic sensors, said power being generated by inductive coupling with the planar solenoid antenna; 
ii. receiving a signal from the one or more ionic sensors; and 
iii. transmitting the signal via the passive wireless transmitter.
As described in figure 1A and paragraph [0033] of the specification as well as specified in independent claims 1 and 19.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648